NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

DARIN GASTON,                                    No. 11-35896

               Plaintiff - Appellant,            D.C. No. 2:11-cv-00672-RSL

  v.
                                                 MEMORANDUM *
CARLEEN ST CLAIR, Prosecutor,
Snohomish County Superior Courts,

               Defendant,

  and

SNOHOMISH COUNTY,

               Defendant - Appellee.



                    Appeal from the United States District Court
                      for the Western District of Washington
                     Robert S. Lasnik, District Judge, Presiding

                            Submitted December 19, 2012 **

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Darin Gaston, a Washington state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that Snohomish

County violated his constitutional rights when two prior convictions were included

in the calculation of his offender’s score for purposes of sentencing. We review de

novo a district court’s dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to

state a claim, Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order),

and we affirm.

      The district court properly dismissed Gaston’s action because Gaston failed

to allege that any constitutional deprivation occurred as a result of a custom or

policy of Snohomish County. See Mabe v. San Bernardino Cnty, Dep’t of Pub.

Soc. Servs., 237 F.3d 1101, 1110-11 (9th Cir. 2001) (to establish municipal

liability under § 1983, plaintiff “must show that (1) [he] was deprived of a

constitutional right; (2) the County had a policy; (3) the policy amounted to a

deliberate indifference to [his] constitutional right; and (4) the policy was the

‘moving force behind the constitutional violation.’” (citation omitted)).

      The district court did not abuse its discretion in denying Gaston’s motion for

appointment of counsel because Gaston failed to demonstrate exceptional

circumstances. See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting




                                           2                                        11-35896
forth standard of review and the requirement of “exceptional circumstances” for

appointment of counsel in civil cases).

      AFFIRMED.




                                          3                                 11-35896